 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       2:18-MC-00169-WBS-KJN
12                 Plaintiff,
                                                     STIPULATION AND ORDER EXTENDING TIME
13                 v.                                FOR FILING A COMPLAINT FOR FORFEITURE
                                                     AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $274,188.73 SEIZED                ALLEGING FORFEITURE
     FROM STERLING BANK AND TRUST,
15
     APPROXIMATELY $1,036.93 SEIZED
16   FROM WELLS FARGO BANK, and
17   APPROXIMATELY $281.38 SEIZED FROM
     BANK OF AMERICA,
18
                   Defendants.
19

20          It is hereby stipulated by and between the United States of America and potential claimant Min
21 Kang (“Kang”), by and through their respective counsel, as follows:

22          1.     On or about August 14, 2018, claimant Kang filed a claim in the administrative
23 forfeiture proceedings with the United States Customs and Border Protection (“CBP”) with respect to

24 the Approximately $274,188.73 seized from Sterling Bank and Trust, Approximately $1,036.93 seized

25 from Wells Fargo Bank and Approximately $281.38 seized from Bank of America (hereafter

26 “defendant assets”). The Approximately $274,188.73 seized from Sterling Bank and Trust was seized

27 on July 25, 2018, the Approximately $1,036.93 seized from Wells Fargo Bank was seized on June 27,

28
                                                       1
                                                                           Stipulation to Extend Time to File Complaint
 1 2018 and the Approximately $281.38 seized from Bank of America was seized on June 25, 2018.

 2          2.      The CBP has sent the written notice of intent to forfeit required by 18 U.S.C. §

 3 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the

 4 defendant assets under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than the claimant has filed a

 5 claim to the defendant assets as required by law in the administrative forfeiture proceeding.

 6          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 7 forfeiture against the defendant assets and/or to obtain an indictment alleging that the defendant assets

 8 are subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 9 proceedings, unless the court extends the deadline for good cause shown or by agreement of the parties.

10 That deadline is November 12, 2018.

11          4.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

12 extend to December 12, 2018, the time in which the United States is required to file a civil complaint

13 for forfeiture against the defendant assets and/or to obtain an indictment alleging that the defendant

14 assets are subject to forfeiture.

15          5.      Accordingly, the parties agree that the deadline by which the United States shall be

16 required to file a complaint for forfeiture against the defendant assets and/or to obtain an indictment

17 alleging that the defendant assets are subject to forfeiture shall be extended to December 12, 2018.

18 Dated:        11/6/2018                                MCGREGOR W. SCOTT
                                                          United States Attorney
19

20                                                        /s/ Kevin C. Khasigian
                                                          KEVIN C. KHASIGIAN
21                                                        Assistant U.S. Attorney
22

23 Dated:        11/5/2018                                /s/ Carrie Hagin Emison
                                                          CARRIE HAGIN EMISON
24                                                        Attorney for Min Kang
                                                          (As authorized via email)
25
            IT IS SO ORDERED.
26
            Dated: November 7, 2018
27

28
                                                         2
                                                                              Stipulation to Extend Time to File Complaint
